                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §       CASE NO. 6:15-CR-00062-JDK-KNM
                                               §
MICHAEL WILLIS, JR. (6),                       §

                      AMENDED REPORT & RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE

       On July 24, 2019, the Court conducted a hearing to consider the government’s petition to

revoke the supervised release of Defendant Michael Willis, Jr. The government was represented

by James Gillingham, Assistant United States Attorney for the Eastern District of Texas, and

Defendant was represented by Federal Public Defender, Matt Millslagle.

       Defendant originally pled guilty to the offense of Conspiracy to Possess with Intent to

Distribute Methamphetamine, a Class C felony. The offense carried a statutory maximum

imprisonment term of 20 years. The United States Sentencing Guideline range, based on a total

offense level of 23 and a criminal history category of V, was 84 to 105 months. On September

14, 2016, District Judge Michael H. Schneider sentenced Defendant to 60 months imprisonment

followed by 3 years of supervised release subject to the standard conditions of release, plus

special conditions to include financial disclosure and substance abuse testing and treatment. On

March 26, 2019, Defendant completed the term of imprisonment and began his term of

supervised release.

       Under the terms of supervised release, Defendant was required to refrain from excessive

use of alcohol and required not to purchase, possess, use, distribute, or administer any controlled

substance, or any paraphernalia related to such substances, except as prescribed by a physician.




                                                   1
In its petition, the government alleges that Defendant submitted a urine specimen on April 1, 4,

10, and 18, 2019, and May 2, 9, and 17, 2019, that tested positive for marijuana.

       Based on Fifth Circuit case law, the Court can find that illicit drug use constitutes

possession. If the Court finds by a preponderance of the evidence that Defendant violated the

conditions of supervised release by submitting a urine sample that tested positive for marijuana,

and thus possessing marijuana, Defendant will have committed a Grade C violation. U.S.S.G. §

7B1.1(a). Upon a finding of a Grade C violation, the Court may revoke a term of supervision,

extend the supervision, or modify conditions of supervision. U.S.S.G. § 7B1.3(a)(2). Considering

Defendant’s criminal history category of V, the Guideline imprisonment range for a Grade C

violation is 7 to 13 months. U.S.S.G. § 7B1.4(a).

       The Defendant and the government agreed to resolve the petition whereby Defendant

would plead true to the allegation referenced above. In exchange, the government recommended

to the Court a sentence of 9 months with no supervised release to follow.

       Pursuant to the Sentencing Reform Act of 1984, the Court RECOMMENDS that

Defendant Michael Willis, Jr., be committed to the custody of the Bureau of Prisons for a term of

imprisonment of 9 months with no supervised release to follow. The Court further

RECOMMENDS that the place of confinement be Texarkana, Texas. Additionally, the Court

WITHDRAWS its prior Report and Recommendation (Doc. No. 589) due to a clerical error

contained in the document.

       Defendant has waived his right to object to the findings of the Magistrate Judge in this

matter, so the Court will present this Amended Report and Recommendation to District

Jeremy D. Kernodle for adoption immediately upon issuance.




                                                2
So ORDERED and SIGNED this 26th day of July, 2019.




                             3
